This opinion will be unpublished and
                         may not be cited except as provided by
                         Minn. Stat. § 480A.08, subd. 3 (2014).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A15-0945

                                       Shuqin Liu,
                                       Appellant,

                                            vs.

                                 Waymouth Farms, Inc.,
                                    Respondent.

                                 Filed January 19, 2016
                                        Affirmed
                                      Reilly, Judge

                             Hennepin County District Court
                                File No. 27-CV-14-3544

Shuqin Liu, Apple Valley, Minnesota (pro se appellant)

Ryan R. Dreyer, Morrison Sund PLLC, Minnetonka, Minnesota (for respondent)

       Considered and decided by Rodenberg, Presiding Judge; Schellhas, Judge; and

Reilly, Judge.

                        UNPUBLISHED OPINION

REILLY, Judge

       Appellant challenges the district court’s grant of judgment as a matter of law

(JMOL), dismissing appellant’s claim for retaliation in violation of the Minnesota Human

Rights Act, and imposition of $10,000 in sanctions pursuant to Minn. R. Civ. P. 11.

Appellant asserts that the district court erred by (1) determining that appellant failed to
establish a prima facie case of retaliation; (2) denying his motion for a new trial and to

remove the judge for bias; and (3) imposing sanctions post trial. We affirm.

                                          FACTS

       Appellant Shuqin Liu filed suit against his employer, respondent Waymouth Farms.

In the summons and complaint, appellant alleged racial discrimination and retaliation for

filing a racial discrimination claim under the Minnesota Human Rights Act. Appellant

initially sought $500,000 in damages. By trial, appellant voluntarily limited his claim to

retaliation and the amount of damages sought to $10,000.

       Appellant, who represented himself, failed to meaningfully comply with discovery.

At the outset, the parties agreed that the primary subjects of discovery would include

appellant’s employment history and current employment, information about appellant’s job

search efforts, and information on appellant’s e-mail accounts. Despite the agreed-upon

terms, appellant failed to meet discovery deadlines, failed to respond to numerous

interrogatories, and failed to produce requested discovery. Respondent filed a motion to

compel discovery, which was ultimately mooted when appellant voluntarily dismissed the

claim of racial discrimination. Due to the meritless nature of appellant’s claim and

appellant’s failure to comply with discovery, respondent served notice of a motion for

sanctions on appellant on January 27, 2015. Respondent complied with the safe-harbor

provision of Minn. R. Civ. P. 11, which requires the party seeking sanctions to serve a

motion on the party against whom it is seeking sanctions, but refrain from filing it with the

court for 21 days after service in order to give the party time to correct its potentially

sanctionable conduct. Minn. R. Civ. P. 11.03(a)(1); see also Minn. Stat. § 549.211, subd.


                                             2
4(a) (establishing the same requirement). Before the trial, the district court discussed the

motion for sanctions with appellant on the record, confirming that appellant had been

served and understood what the motion meant.

       At trial, appellant alleged three instances of retaliation. The first incident occurred

the day after appellant filed an internal claim of racial discrimination. Appellant asked a

human-resources employee for a copy of the employee handbook, and the employee

refused to give it to him immediately. Appellant admitted that he raised his voice during

the encounter. The next day, the president of the company sent appellant an e-mail

informing him it was “inappropriate” to raise his voice to the human-resources employee.

Based on that e-mail, appellant claims that the president “falsely accused” him of

intimidating another employee as retaliation for filing the discrimination complaint.

       The second incident occurred a few weeks later when a manager at Waymouth

Farms asked appellant why he took extended lunch breaks. Appellant responded that the

breaks were justified because he worked ten-hour days. Appellant explained that he arrives

at work at five in the morning. When the manager asked why, appellant responded he was

working for his “partial company.” The manager asked for more information about the

“partial company” to determine if there was a conflict of interest. Appellant then denied

working for another company, stating it was a “slip of tongue”; however, the manager

persisted in asking for more information. Appellant claims that the manager’s attempts to

get information about additional companies appellant may have worked for was in

retaliation for filing the discrimination claim.




                                               3
       The third incident occurred on November 26, 2012. Appellant read a newspaper

article about “the interesting phenomena of [the] goat celebration” which occurs when the

last in class at West Point is given a cash award and called the “goat.” He told the

marketing manager about the article he read and asked her if she was the “goat.” On

December 5, 2012, appellant received an e-mail from his manager which stated “it is not

acceptable to call other people names.”      Although appellant admitted to calling the

marketing manager a goat, he alleged the e-mail falsely accused him of calling people

names. He believes he was “falsely accused” of calling people names in retaliation for

filing a discrimination claim.

       Appellant testified that during the “retaliation period” his pay was never decreased,

nor was he demoted or suspended. Instead, appellant alleged he was terminated because

he was informed he did not need to return to work after he voluntarily resigned on

December 26, 2012, even though he told respondent his last day of work would be January

2, 2013.

       At the close of appellant’s case, respondent moved for JMOL. The district court

granted the motion from the bench. It stated:

              Mr. Liu, I believe you have failed to show a prima facie case
              of retaliation under Minnesota Statute 363A.15. If I take, as I
              do, what you have said to be true, independent of the concerns
              about your credibility raised on cross-examination, I find that
              the three incidents you have reported do not meet the legal
              standard for reprisal.

       On March 20, 2015, respondent moved for sanctions pursuant to Minn. R. Civ. P.

11 and Minn. Stat. § 549.211. Respondent provided the district court with the supporting



                                             4
documents that had been served on appellant in January including appellant’s

acknowledged receipt of the motion. On March 23, 2015, the district court issued a written

order granting JMOL. The district court ordered appellant to respond to the motion for

sanctions within 14 days, noting that a failure to do so would result in the court awarding

fees and costs to respondent. On April 6, 2015, appellant filed an answer to the motion for

sanctions, arguing that it was frivolous because his case was not meritless. Between April

14 and 20, 2015, appellant filed various affidavits “of bias or prejudice” and a motion for

a new trial. The district court treated the affidavits as a motion to remove a judge. It

determined that the allegations were meritless and denied both motions on April 23, 2015.

       On May 6, 2015, the district court granted respondent’s motion for sanctions, noting

that appellant “failed completely and utterly to establish his prima facie case [for

retaliation]” and that respondent followed the procedural requirements of Minn. R. Civ. P.

11 and Minn. Stat. § 549.211. The district court reasoned a sanction of $10,000, payable

to respondent, “may be the amount necessary to deter [appellant] from filing similar

frivolous litigation.” The district court noted the amount was a fraction of the cost

respondent incurred in defending the suit and paralleled the amount appellant believed

should have been paid to him, “or at least the amount he was willing to take to avoid

responding to discovery and then taking his (meritless) case to trial.” The district court

acknowledged that the sanction may be greater than necessary, noting that no information

was provided regarding appellant’s earnings or wealth, and invited appellant to submit

documentary evidence of his financial situation with an argument for a lower sanction no




                                            5
later than May 27, 2015. Appellant did not submit any of the requested information, and

the court issued an order imposing sanctions on June 9, 2015.

                                     DECISION

                                             I.

       Appellant challenges the district court’s grant of JMOL, arguing that the court erred

in determining that appellant failed to establish a prima facie case of retaliation. The

district court dismissed appellant’s case pursuant to Minn. R. Civ. P. 41.02(b); we review

under an abuse of discretion standard. Modrow v. JP Foodservice, Inc., 656 N.W.2d 389,

395 (Minn. 2003). The district court concluded that appellant failed to establish a prima

facie case of retaliation. “In order to establish a prima facie case where an alleged

retaliatory discharge is involved, an employee must establish: (1) statutorily-protected

conduct by the employee; (2) adverse employment action by the employer; and (3) a causal

connection between the two.” Hubbard v. United Press Int’l, Inc., 330 N.W.2d 428, 444

(Minn. 1983). The parties stipulated that the first prong was satisfied. The district court

dismissed the case because it determined that appellant did not meet his burden in

establishing “adverse employment action.”

       Appellant alleges he was terminated and, therefore, suffered adverse employment

action. Appellant argues “[f]orcing someone to leave his or her job before their resignation

date is an adverse employment action.”            In support of his argument he cites an

unemployment-benefit-eligibility statute, Minn. Stat. § 268.095 (2014), but does not

identify, nor could we find, any legal authority applying that statute to a retaliatory-

discharge claim. We are not persuaded by appellant’s argument that he was terminated


                                             6
after voluntarily resigning. Because appellant was not terminated and alleged no other

adverse employment action, the district court did not abuse its discretion in granting JMOL.

                                             II.

       “We review a district court’s new trial decision under an abuse of discretion

standard.” Moorhead Econ. Dev. Auth. v. Anda, 789 N.W.2d 860, 892 (Minn. 2010).

Appellant argues that the district court abused its discretion in denying appellant’s motion

for a new trial by limiting appellant’s claims and relying on inadmissible evidence.

Appellant further argues the district court was prejudiced and biased against him.

       Appellant alleges the district court erred by “limiting the evidence to allegations of

retaliation, rather than hearing additional evidence on the underlying race discrimination

[claims].” However, appellant voluntarily limited his claim to retaliation, and the district

court did not abuse its discretion when it limited the evidence to what was relevant to the

retaliation claim. See Johnson v. Wash. County, 518 N.W.2d 594, 601 (Minn. 1994)

(“Evidentiary rulings concerning . . . relevancy . . . are within the [district] court’s sound

discretion and will only be reversed when that discretion has been clearly abused.”).

       Appellant next argues that it was error for the district court to consider evidence of

his prior lawsuits against other employers. In its written order granting JMOL, the district

court briefly discussed two lawsuits appellant filed against previous employers; however,

the court noted the “observation is not necessary to the conclusions reached here.” The

district court addressed this argument in its motion denying a new trial:

              [Appellant] alleges that the Court’s acknowledgement . . . of
              other cases publicly filed within this district and available on
              MNCIS showing that [appellant] found other employment and


                                              7
              sued other employers was prejudicial to his case. These facts
              were not material to resolving Waymouth Farms’ motion and
              [appellant] may attempt to convince the Court of Appeals of
              any error.

       A district court may take judicial notice of court records and files from prior

adjudicative proceedings, but should identify what is being judicially noticed; however,

failure to do so does not justify reversal unless the appellant can show prejudice. In re

Welfare of D.J.N., 568 N.W.2d 170, 175-76 (Minn. App. 1997). The district court did not

rely on appellant’s other lawsuits in dismissing the present case, and thus, appellant did not

suffer prejudice warranting a new trial. See id.

       Appellant also argues that the district court was prejudiced and biased against him.

In support of this argument appellant alleges that the district court “failed to follow

precedent” when it determined that respondent did not have to provide appellant with a

copy of his deposition transcript free of charge. Appellant argues that this is evidence of

bias because in a previous case he was involved in, a different district court judge made a

different ruling on a similar issue that the district court in this case refused to follow.

However, the district court in this case was not bound by the ruling of another district court,

and thus we find no evidence of bias. We also note that appellant only alleged that the

district court was prejudiced or biased against him after the district court dismissed his case

and “[p]rior adverse rulings . . . clearly cannot constitute bias.” Olson v. Olson, 392

N.W.2d 338, 341 (Minn. App. 1986).




                                              8
                                            III.

       Appellant argues that the district court erred by granting respondent’s motion for

sanctions. “An appellate court applies an abuse-of-discretion standard when reviewing a

district court’s decision to impose sanctions under Minn. R. Civ. P. 11.” Conant v. Robins,

Kaplan, Miller & Ciresi, L.L.P., 603 N.W.2d 143, 150 (Minn. App. 1999), review denied

(Minn. Mar. 14, 2000). “When imposing sanctions, the court shall describe the conduct

determined to constitute a violation . . . and explain the basis for the sanction imposed.”

Minn. R. Civ. P. 11.03(c). By presenting a document to a court, a self-represented litigant

certifies that the document is not presented for an improper purpose and that the

contentions in the document are warranted and have, or are likely to have, evidentiary

support. Minn. Stat. § 549.211, subd. 2; Minn. R. Civ. P. 11.02. “If, after notice and a

reasonable opportunity to respond, the court determines that [this principle] has been

violated, the court may . . . impose an appropriate sanction . . . .” Minn. Stat. § 549.211,

subd. 3; Minn. R. Civ. P. 11.03.

       The district court complied with the statutory requirements.        It described the

sanctionable conduct and explained the basis for the sanction imposed. Summarizing its

reasoning, the district court stated:

                      The Court believes that a sanction of $10,000, payable
              to Waymouth Farms, may be the amount necessary to deter Liu
              from filing similar frivolous litigation. This number is a
              fraction of the costs incurred by Waymouth Farms in defending
              this suit but nevertheless represents a significant sum. It also
              parallels the amount Liu believed should have been paid to
              him, or at least, the amount he was willing to take to avoid
              responding to discovery and then taking his (meritless) case to
              trial. Among the evidence collected or referred to above of


                                             9
              Liu’s efforts to use a frivolous claim to extract a settlement—
              starting with the $500,000 demand in the complaint, through
              to a complete refusal to participate in discovery, and
              culminating in post-trial motions asserting an abandoned
              claim—the Court is most galled by Liu’s assertion that defense
              counsel’s willingness to advise his client to defend rather than
              settle this case was a breach of that attorney’s ethical
              obligations to his client.

       The court noted that the “$10,000 sanction may be greater than needed to achieve

the Court’s purpose” and, for that reason, appellant was provided with 21 days to submit

documentary evidence of his financial situation with an argument for a lower sanction,

which appellant did not do.

       Appellant also alleges that the district court misapplied the law by relying on Collins

v. Waconia Dodge, Inc., 793 N.W.2d 142 (Minn. App. 2011), review denied (Minn. Mar.

15, 2011), instead of Uselman v. Uselman, 464 N.W.2d 130 (Minn. 1990), superseded by

statute as stated in Radloff v. First Am. Nat’l Bank of St. Cloud, N.A., 470 N.W.2d 154

(Minn. App. 1991), review denied (Minn. July 24, 1991). Uselman was decided before

changes were made to Minn. Stat. § 549.221 and Minn. R. Civ. P. 11, and, therefore, we

find no error in the district court’s reliance on Collins in this case.

       Appellant also argues it was an abuse of discretion for the district court to sanction

him because he is a pro se litigant, and his conduct has not been “extreme.” See Liedtke v.

Fillenworth, 372 N.W.2d 50, 51 (Minn. App. 1985) (holding that it was not an abuse of

discretion to grant an award of attorney fees against a pro se litigant when the appellant’s

conduct has been extreme and warrants the award). “Although some accommodations may

be made for pro se litigants, this court has repeatedly emphasized that pro se litigants are



                                               10
generally held to the same standard as attorneys and must comply with court rules.” Black

v. Rimmer, 700 N.W.2d 521, 527 (Minn. App. 2005). Appellant filed a completely

meritless lawsuit, failed to comply with discovery, and the record contains evidence that

appellant filed this lawsuit as a vehicle for settlement. We conclude that the district court

did not abuse its discretion in sanctioning appellant.

       Affirmed.




                                             11